Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 7-10,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2018/0006273 in view of Kang US 2015/0014636 and Kim US 2019/0006626.
Regarding claim 1, Kim shows in fig.2, an organic light-emitting display apparatus, comprising: a substrate (210) that includes a plurality of pixel areas (P, see fig.1); a plurality of thin film transistors (220,224,242) (0043-0048) disposed on the substrate (210); a protective layer (260) that covers the plurality of thin film transistors and includes a plurality of concave-convex units (264,262) disposed in the plurality of pixel areas; an organic light-emitting device (230) disposed on the protective layer (260) and that includes a pixel electrode (232), an emission layer (234), and an opposite electrode (236), wherein each of the plurality of concave-convex units protrudes from a surface of the protective layer (262,264), and the pixel electrode (232), the emission 
Kim differs from the claimed invention because he does not explicitly disclose a device having an encapsulation unit disposed on the substrate and that covers the organic light-emitting device, an encapsulation unit that comprises an upper surface that includes a plurality of convex parts and concave parts in the pixel areas.
Kang discloses a device having a concave portions and convex portions (layer 302) and the encapsulation unit comprises a plurality of layers (320) wherein a lowermost layer of the encapsulation unit comprises an upper surface that includes convex parts and concave parts corresponding to the plurality of convex portions and concave portions of the protective layer in a cross-sectional view.
Kang is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kim. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Kim because it will increase the viscosity of the functional layer, thus improve light irradiation [0089].
Kim shows in fig.3, 4, an encapsulation unit that comprises an upper surface (part of 200) that includes a plurality of convex parts and concave parts in the pixel areas.
Kim is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kim and Kang. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Kim because it will protect the thin film transistor and the emission device (ED) from an 
Regarding claim 7, Kim in view of Kang and Kim discloses an organic light-emitting display apparatus wherein each of the plurality of concave-convex units (262.264) is shaped in a plan view as one of a polygon, a circle, an oval, a wavy shape, a stripe, or a dot (See fig.3, fig.1). 
Regarding claim 8, Kim in view of Kang and Kim discloses an organic light-emitting display apparatus wherein a boundary of each of the convex portions (262/264) is rounded. 
Regarding claim 9, Kim in view of Kang and Kim discloses an organic light-emitting display apparatus further comprising: a quantum dot layer (0054) (See Abe) disposed on an upper surface of the encapsulation unit. 
Abe is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kang and Kim. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Kim because it will prevents penetration of foreign matters, such as water, oxygen and the like, into the light-emitting layer (0055).
Regarding claim 10, Kim in view of Kang and Kim disclose a device wherein the encapsulation unit includes at least one inorganic layer and at least one organic layer which are sequentially stacked, the lowermost layer of the encapsulation unit comprises the at least one inorganic layer and the quantum dot layer (29) is disposed on an upper surface of the encapsulation unit.

As for the range between 1.05≤ (a/b) ≤1.18, Applicant did not show criticality of the particular range. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Allowable Subject Matter
3.	Claims 11-19, 22 allowed.
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813